Citation Nr: 1132955	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  10-09 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for pes planus; and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right ankle disorder; and if so, whether service connection is warranted.  

3.  Entitlement to service connection for bilateral plantar fasciitis and Morton's Neuroma.

4.  Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1971 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.  The Veteran submitted a notice of disagreement with this determination in May 2009, and timely perfected his appeal in March 2010.

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in Indianapolis, Indiana in August 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issues of entitlement to service connection for pes planus, plantar fasciitis, and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The July 2000 rating decision declining to reopen the Veteran's claims of entitlement to service connection for pes planus and a right ankle disability was not appealed and is, therefore, final.  

2.  Evidence received since the July 2000 rating decision relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for pes planus and a right ankle disability, and as such, the claims are reopened.  

3.  The Veteran's right ankle disability manifested during military service.  


CONCLUSIONS OF LAW

1.  The July 2000 rating decision denying entitlement to service connection for pes planus and a right ankle disability is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has been received and the Veteran's claims of entitlement to service connection for pes planus and a right ankle disability are reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

The criteria for establishing service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, by reopening the new and material evidence claims and granting entitlement to service connection for a right ankle disability, the Board is granting in full the benefits sought on appeal that have not been remanded.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations for New and Material Evidence

In April 2008, the RO declined the Veteran's request to reopen his claims of entitlement to service connection for pes planus and a right ankle disability.  Nonetheless, irrespective of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen these claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions, which are unappealed, become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In a recent case, the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Pes Planus

The Veteran's claim of entitlement to service connection for pes planus was previously denied in a July 2000 rating decision.  The claim was denied for failure to submit new and material evidence sufficient to reopen the previous denial of July 1992.  The claim was denied in July 1992 because there was no current diagnosis of pes planus.  Therefore, for the evidence to be material in this claim, it must address this unestablished fact.  

The Board finds that evidence received since the previous final denial is new and material.  In September 2009, VA obtained the Veteran's Social Security Administration (SSA) records.  According to a May 2008 record from a podiatrist with the initials J.G., the Veteran felt that his ankle instability could be due to his flat feet.  It is unclear from this statement whether the examining physician was asserting that the Veteran indeed did suffer from flat feet or whether he was just repeating a statement offered by the Veteran.  However, a September 2007 private treatment record notes that the Veteran had flat feet in 1989 and that he was given arch supports.  While he was told to get rid of these arch supports in 1991, the record notes that the Veteran recently bought some new arch supports and that these had helped.  Therefore, presuming that these statements are credible, they would qualify as new and material evidence as they suggest that the Veteran may currently suffer from flat feet.  See Justus, 3 Vet. App. at 512-13.  

The Board notes that during the August 2010 Travel Board hearing, the Veteran's representative asserted that the submission of a March 1991 service treatment record diagnosing the Veteran with flat feet during military service qualified as new and material evidence.  However, a review of the evidence of record demonstrates that this record was already of record at the time of the previous denials.  A review of the July 1992 rating decision specifically notes that while a March 1991 record did note a diagnosis of flat feet, there was no current diagnosis of this condition.  Therefore, this record is not new.  

In summary, the Veteran's claim was previously denied for lack of a current diagnosis.  Treatment records received along with the Veteran's SSA records at least suggest the possibility that the Veteran has a current diagnosis of this disorder.  Therefore, when viewed alongside the Veteran's in-service diagnosis of flat feet, this evidence raises a reasonable possibility of substantiating the claim.  The claim of entitlement to service connection for pes planus is reopened.  

Right Ankle Disability

The Veteran's claim of entitlement to service connection for a right ankle disability was previously denied in a July 2000 rating decision for failure to submit new and material evidence sufficient to reopen a July 1992 denial of the Veteran's claim.  This claim was denied in July 1992 because there was no evidence of a chronic condition or any post-service residuals.  As such, for the evidence to be material, it must address this unestablished fact.  

The Board finds that the Veteran has submitted new and material evidence regarding this claim.  According to a May 2008 private examination, the Veteran reported problems with his right ankle that began in the military.  The record also contains a May 2008 X-ray of the right ankle.  While the record demonstrates that the Veteran injured his ankle on the job in 2008, the radiologist opined that the X-ray findings represented either the residuals of an old injury or an ununited secondary ossification center.  Another May 2008 X-ray revealed old osteoarthritic changes with some spurring of the right ankle.  A number of other records diagnosed the Veteran with instability of the right ankle.  

In addition to the above evidence, the Veteran testified during his August 2010 hearing that he suffered from right ankle symptomatology since his military service.  A number of medical records received since the last final decision of record also suggest that the Veteran reported chronic symptomatology of a right ankle disability since military service.  As such, new and material evidence has been received, and the Veteran's claim of entitlement to service connection for a right ankle disability is reopened.  

Entitlement to Service Connection for a Right Ankle Disability

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for a right ankle disability.  Having reviewed the claims file, the Board finds that the evidence regarding this issue is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection for a right ankle disability is warranted.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The Veteran's service treatment records demonstrate that he suffered injuries to the right ankle during military service.  According to a March 1990 treatment record, the Veteran twisted his right ankle.  A February 1991 treatment record also reflects that the Veteran sprained his right ankle while playing basketball.  Finally, the Veteran's March 1991 retirement examination notes that the Veteran suffered from a chronic sprain of the right ankle, by history.  As such, there is certainly in-service evidence of an injury to the right ankle.  

Post-service treatment records also demonstrate that the Veteran suffered from right ankle symptomatology within one year of his separation from active duty.  According to a July 1991 VA examination, the Veteran wore an ankle brace on the right foot when doing anything very active.  Examination revealed the right ankle to be painful on pronation but flexion and extension were normal.  X-rays taken within one year of the Veteran's separation from active duty in September 1991 revealed a small soft tissue calcification or ossification, or, a small bony spur at the tip of the right tibia medially.  This was felt to be due to either an old injury or minimal degenerative changes.  

Subsequent treatment records demonstrate that the Veteran continued to complain of right ankle pain, again seeking entitlement to service connection in February 2000.  A July 2007 private treatment record also notes that the Veteran suffered from decreased dorsiflexion in the right ankle.  

The record also indicates that the Veteran reinjured his right ankle on the job in 2008.  According to a May 2008 X-ray, there were mild osteoarthritic changes with some spurring and minimal soft swelling.  The X-ray was referred to a radiologist who concluded that the Veteran had a bony density at the tip of the medial malleolus of the right ankle.  This was noted to contain a cortical margin, which was felt to represent either the residual of an old injury or an ununited secondary ossication center.  A March 2009 private evaluation also notes that the Veteran injured his right ankle in May 2008 but that the Veteran reported a long history of problems with his right ankle beginning in the military prior to this injury.  

Finally, the Veteran himself testified in August 2010 to suffering from chronic symptomatology of the right ankle since military service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  The record contains no evidence to contradict the Veteran's assertion, and a statement received from a co-worker of the Veteran in September 2009 notes that the Veteran did in fact complain of ankle pain since at least May 2000.  

Viewing the above evidence in a light most favorable to the Veteran, the Board finds that service connection for a right ankle disability is warranted.  There is no dispute that the Veteran did injure his right ankle in service.  In addition, X-rays taken within one year of the Veteran's separation from service in September 1991 revealed changes that were consistent with either an old injury or minimal degenerative changes.  A disorder, such as arthritis (or degenerative changes), that is diagnosed within one year of separation from active duty is presumed to have been incurred during military service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  Finally, the evidence confirms that the Veteran still suffers from a right ankle disability and the Veteran has provided competent and credible testimony of chronic symptomatology since military service.  Having afforded the Veteran the full benefit of the doubt, the Board finds that service connection for a right ankle disability is warranted.  The claim is granted.  


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for pes planus is reopened.  To this extent only, the Veteran's appeal is granted.

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a right ankle disability is reopened.  To this extent only, the Veteran's appeal is granted.

Entitlement to service connection for a right ankle disability is granted.  


REMAND

The Veteran also contends that he is entitled to service connection for a number of other disabilities of the lower extremities.  Regrettably, further evidentiary development is necessary on all of these issues before appellate review may proceed.  The record demonstrates that the Veteran's SSA records were provided to VA on a compact disc (CD) in September 2009.  These records should be printed and incorporated into the claims file.  Following this action, the Veteran's claim should be further developed as follows:

Pes Planus

Regarding the Veteran's claim of entitlement to service connection for pes planus, an undated treatment record notes that the Veteran was diagnosed with fallen arches, bilaterally, in February 1991 that were treated with arch supports.  The Veteran's March 1991 retirement examination also notes that both feet had been diagnosed as "flat feet."  

Also, as discussed in the previous section, there are current references to flat feet.  According to the May 2008 record from Dr. G., the Veteran felt that his ankle instability could be due to his flat feet.  Again, it is not clear from this statement whether the examining physician was asserting that the Veteran indeed did suffer from flat feet or whether he was just repeating a statement offered by the Veteran.  An earlier record from September 2007, however, indicated that the Veteran had flat feet in 1989 that were treated with arch supports.  The Veteran also reported that he recently got some new arch supports that helped his symptomatology.  

While there are current references to flat feet and notations of it in the Veteran's service treatment records, it is presently not clear whether the Veteran actually suffers from flat feet related to military service.  According to an August 1991 VA examination, the Veteran actually had high arches, rather than flat feet.  In addition, subsequent treatment records fail to note flat feet until 2007.  Finally, it is not clear from the current records whether the Veteran actually suffers from a medically diagnosed disorder, or, whether he has diagnosed himself with this condition.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In the present case, there is evidence of an in-service disease and evidence of a possible current disability.  In addition, the Veteran has testified to chronic symptomatology since separation from service.  The Court has stated that the third McLendon element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  However, there is presently insufficient evidence for the Board to adjudicate this claim, and as such, a VA examination is necessary before appellate review may proceed.  See id.

Plantar Fasciitis

Regarding the Veteran's claim of entitlement to service connection for bilateral plantar fasciitis, a March 1990 service treatment record notes that the Veteran had suffered from bilateral foot pain for six months.  The Veteran was diagnosed with "rule out plantar fasciitis" at this time.  The Veteran subsequently reported having, or having suffered from, foot trouble in his report of medical history associated with his March 1991 retirement examination.  

In addition to the in-service evidence suggesting possible plantar fasciitis, the record demonstrates that the Veteran has a current diagnosis of bilateral plantar fasciitis.  According to a July 2007 private treatment record from Dr. G, the Veteran was suffering from severe bilateral plantar fasciitis.  The Veteran has also provided significant testimony as to how he has suffered from chronic symptomatology involving the feet since military service.  In light of the in-service and post-service evidence on this issue, as well as the Veteran's competent testimony as to chronic symptomatology, a VA examination is necessary before appellate review may proceed.  See McLendon, 20 Vet. App. at 79.  

Left Ankle Disability

Finally, the Veteran contends that he is entitled to service connection for a left ankle disability.  The Veteran has submitted copies of service treatment records noting that he twisted his left ankle when going down stairs in January 1977.  X-rays were negative for a fracture but the Veteran was diagnosed with a left ankle sprain.  A June 1980 service treatment record also notes that the Veteran injured his left foot.  X-rays were again negative and he was diagnosed with a sprain of the left ankle.  Therefore, there is certainly in-service evidence of a left ankle injury.  However, it is not clear whether these injuries resulted in a chronic disability as there is no evidence further treatment or complaints regarding the left ankle.  

Post-service treatment records also fail to demonstrate that the Veteran suffered from left ankle complaints for a number of years following separation from active duty.  Records from 2008 note that the Veteran's left ankle had decreased dorsiflexion without pain.  Therefore, there appears to be symptomatology associated with the left ankle.  However, the record does not reflect that the Veteran has ever been diagnosed with any specific disability regarding his limitation of motion of the left ankle.  

While the above evidence is in and of itself insufficient to trigger the need for a VA examination, in light of the fact that the claim is already being remanded for examination of the lower extremities, he should also be afforded a VA examination of the left ankle.  The examiner is asked to determine whether the Veteran suffers from a chronic disability of the left ankle, and if so, whether it is at least as likely as not that this disability manifested as a result of in-service injuries to the left ankle.  

Accordingly, the case is REMANDED for the following action:

1.  The SSA records contained on the CD provided to VA should be printed and incorporated into the claims file.  No further development should be undertaken until this mandate has been completed, as there are numerous records located on this CD that are relevant to the Veteran's claim.  

2.  Upon completion of the above, the Veteran should be scheduled for a VA examination(s) before an appropriate specialist(s) regarding his claimed disorders of the lower extremities.  The Veteran's claims file and a copy of this remand must be provided to the examiner.  The examiner(s) is asked to address the following:

(a) Examine the Veteran's feet, bilaterally, and determine whether he suffers from pes planus and/or plantar fasciitis of either foot.  If so, the examiner is asked to opine as to whether it is at least as likely that this disorder manifested during, or as a result of, active military service.  

(b) Examine the Veteran's left ankle and determine whether the Veteran suffers from a chronic disability of the left ankle.  If so, the examiner should opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.

A complete rationale must be provided for all opinions offered and consideration and discussion of the lay statements provided by the Veteran in support of his claim should be included in the final opinions.  

3.  After completing the above, and any other development deemed warranted, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


